Exhibit 10.4

NON-QUALIFIED STOCK OPTION AGREEMENT

OF

REXNORD HOLDINGS, INC.

THIS AGREEMENT (this “Agreement”) dated as of October 29, 2009 is made by and
between Rexnord Holdings, Inc., a Delaware corporation (the “Company”), and
Praveen R. Jeyarajah, a non-employee director of the Company (as defined herein)
(the “Optionee”)

WHEREAS, the Company wishes to carry out the 2006 Stock Option Plan of Rexnord
Holdings, Inc. (as may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, in consideration for the Optionee’s agreement to continue to serve as a
member of the Board and serve as Chairman of the Executive Committee, the Board
has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Optionee the Non-Qualified Stock
Option to purchase shares of the Company’s common stock, par value $0.01 per
share (“Common Stock”), provided for herein (the “Option”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates otherwise.
Capitalized terms used in this Agreement and not defined herein shall have the
meaning given to such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

“Cumulative Debt Repayment” for a given fiscal year shall mean the positive
excess, if any, of (a) the weighted average of the debt (excluding debt
associated with the Company’s PIK Notes) outstanding during the 60 calendar days
preceding April 30, 2009, as such debt outstanding may be increased or decreased
as appropriate for the effect of any post closing adjustment as determined by
the Committee, over (b) the weighted average of the debt (excluding debt
associated with the Company’s PIK Notes) outstanding during the 60 calendar days
preceding April 30 of the fiscal year immediately following the given fiscal
year.

“Cumulative Debt Repayment Target” for a period commencing on or after April 1,
2009 shall be as set forth in Appendix A to this Agreement, subject to the
provisions of Section 6.6 hereof.

“Cumulative EBITDA” as of a given date shall mean the total of EBITDA from and
after April 1, 2009 through such date.

“Cumulative EBITDA Target” for a given period commencing on or after April 1,
2009, shall be as set forth in Appendix A of this Agreement, subject to the
provisions of Section 6.6 hereof.

“Debt Repayment” for a given fiscal year of the Company shall mean, excluding
any debt repayment in conjunction with an equity offering of securities of the
Company, the positive excess, if any, of (a) the weighted average of the debt
(excluding debt associated with the Company’s PIK Notes) outstanding during the
60 calendar days preceding April 30 of the given fiscal year, over (b) the
weighted average of the debt (excluding debt associated with the Company’s PIK
Notes) outstanding during the 60 calendar days preceding April 30 of the fiscal
year immediately following the given fiscal year.



--------------------------------------------------------------------------------

“Debt Repayment Target” for a period commencing on or after April 1, 2009 shall
be as set forth in Appendix A to this Agreement, subject to the provisions of
Section 6.6 hereof.

“EBITDA” for a given period shall mean consolidated net income before interest,
taxes, depreciation, amortization, noncash charges, extraordinary items
(including Other Income and Expense items as well as LIFO Income and Expense
items) and management or similar fees payable to Apollo Management, L.P. or any
of its Affiliates, as reflected on the Company’s audited consolidated financial
statements for such period. Consolidated net income shall be determined in
accordance with generally accepted accounting principles except that gains or
losses from extraordinary, unusual or non-recurring items may be excluded in the
discretion of the Committee.

“EBITDA Target” for a given period commencing on or after April 1, 2009, shall
be as set forth in Appendix A of this Agreement, subject to the provisions of
Section 6.6 hereof.

“Principal Stockholder(s) Investment” means direct or indirect investments in
shares of Common Stock, preferred stock or other debt or equity securities of
the Company or any of its Subsidiaries made by the Principal Stockholder(s) on
or after July 21, 2006.

“Principal Stockholder(s) CAGR” means the pretax compound annual growth rate
calculated on a quarterly basis based on the cash proceeds realized to the
Principal Stockholder(s) in a Liquidity Event on the Principal Stockholder(s)
Investment (which proceeds, for purposes hereof, shall be determined after
deducting all transaction costs and all investment banking, accounting,
attorney, consultant and similar fees paid or payable by the Principal
Stockholder(s) to the extent not paid or reimbursed by the Company or any other
third party) and the aggregate amount invested by the Principal Stockholder(s)
for all Principal Stockholder(s) Investments, assuming all Principal
Stockholder(s) Investments were purchased by one Person and were held
continuously by such Person, after dilution for outstanding options, warrants or
other rights to acquire shares of Common Stock or other equity securities of the
Company. The Principal Stockholder(s) CAGR shall be determined based on the
actual time of each Principal Stockholder(s) Investment and including, as a
return on such investment, any cash dividends, cash distributions or cash
interest paid by the Company or any Subsidiary of the Company in respect of such
investment during such period, but shall exclude any management or monitoring
fees paid to Apollo Management, L.P. or any of its Affiliates.

ARTICLE II

GRANT OF OPTION

Section 2.1 Grant of Option

In consideration of the Optionee’s service as a member of the Board and as
Chairman of the Executive Committee, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, on
the date hereof the Company irrevocably grants to the Optionee the Option to
purchase any part or all of an aggregate of One Hundred Thirty Thousand Seven
Hundred Forty-three (130,743) shares of Common Stock upon the terms and
conditions set forth in the Plan and this Agreement.

Section 2.2 Option Subject to Plan

The Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Article V and Sections 7.1, 7.2, 7.3 and 7.10
thereof.

Section 2.3 Option Price

The purchase price of the shares of Common Stock covered by the Option shall be
Twenty and no/100 Dollars ($20.00) per share (without commission or other
charge).



--------------------------------------------------------------------------------

ARTICLE III

EXERCISABILITY

Section 3.1 Commencement of Exercisability

(a) Subject to Section 3.1(e) and Section 3.3 of this Agreement, seventy percent
(70%) of the Option granted pursuant to this Agreement, shall become vested in
three (3) cumulative installments, provided that the Optionee remains a director
of the Company from the date of grant through such date, as follows:

(i) The first installment shall become vested on October 29, 2010;

(ii) The second installment shall become vested on October 29, 2011;

(iii) The final installment shall become vested on October 29, 2012.

(b) Subject to Section 3.1(e) and Section 3.3 of this Agreement, thirty percent
(30%) of the Option granted pursuant to this Agreement, shall become vested as
follows:

(i) An installment of up to 2.5% of the shares of Common Stock covered by the
Option shall become vested on, or within 120 days following, March 31 of each
fiscal year 2010 through 2012, in each case as determined by the Committee in
its sole discretion as follows:

(A) if the Debt Repayment for any such fiscal year equals or exceeds 90%, but is
less than 95%, of the Debt Repayment Target for such fiscal year, then 1.25% of
the shares of Common Stock covered by the Option shall become vested; or

(B) if the Debt Repayment for any such fiscal year equals or exceeds 95%, but is
less than 100%, of the Debt Repayment Target for such fiscal year, then 1.875%
of the shares of Common Stock covered by the Option shall become vested; or

(C) if the Debt Repayment for any such fiscal year equals or exceeds the Debt
Repayment Target for such fiscal year, then 2.5% of the shares of Common Stock
covered by the Option shall become vested.

(ii) An installment of up to 2.5% of the shares of Common Stock covered by the
Option shall become vested on, or within 120 days following, March 31 of each
fiscal year 2010 through 2012 as determined by the Committee in its sole
discretion as follows:

(A) if the Cumulative Debt Repayment for any such fiscal year equals or exceeds
90%, but is less than 95%, of the Cumulative Debt Repayment Target for such
fiscal year, then 1.25% of the shares of Common Stock covered by the Option
shall become vested; or

(B) if the Cumulative Debt Repayment for any such fiscal year equals or exceeds
95%, but is less than 100%, of the Cumulative Debt Repayment Target for such
fiscal year, then 1.875% of the shares of Common Stock covered by the Option
shall become vested; or

(C) if the Cumulative Debt Repayment for any such fiscal year equals or exceeds
the Cumulative Debt Repayment Target for such fiscal year, then 2.5% of the
shares of Common Stock covered by the Option shall become vested.

(iii) If the Cumulative Debt Repayment as of the end of any fiscal year 2010
through 2012 is less than the Cumulative Debt Repayment Target through the end
of such fiscal year, that portion of the Option that was subject to accelerated
vesting pursuant to Section 3.1(b)(i) and 3.1(b)(ii), but which did not become
vested pursuant to Sections 3.1(b)(i)(A), (B) or (C) or 3.1(b)(ii)(A), (B) or
(C), with respect to such fiscal year, subject to Sections 3.2 and 3.4, shall
become vested, as determined by the Committee, on, or within 120 days following,
the last day of the first fiscal year in which the Cumulative Debt Repayment
equals or exceeds the Cumulative Debt Repayment Target for such fiscal year.

 



--------------------------------------------------------------------------------

(iv) An installment of up to 2.5% of the shares of Common Stock covered by the
Option shall become vested on, or within 120 days following, March 31 of each
fiscal year 2010 through 2012 as determined by the Committee in its sole
discretion as follows:

(A) if EBITDA for any such fiscal year equals or exceeds 90%, but is less than
95%, of the EBITDA Target for such fiscal year, then 1.25% of the shares of
Common Stock covered by the Option shall become vested; or

(B) if EBITDA for any such fiscal year equals or exceeds 95%, but is less than
100%, of the EBITDA Target for such fiscal year, then 1.875% of the shares of
Common Stock covered by the Option shall become vested; or

(C) if EBITDA for any such fiscal year equals or exceeds the EBITDA Target for
such fiscal year, then 2.5% of the shares of Common Stock covered by the Option
shall become vested.

(v) An installment of up to 2.5% of the shares of Common Stock covered by the
Option shall become vested on, or within 120 days following, March 31 of each
fiscal year 2010 through 2012 as determined by the Committee in its sole
discretion as follows:

(A) if Cumulative EBITDA for any such fiscal year equals or exceeds 90%, but is
less than 95%, of the Cumulative EBITDA Target for such fiscal year, then 1.25%
of the shares of Common Stock covered by the Option shall become vested; or

(B) if Cumulative EBITDA for any such fiscal year equals or exceeds 95%, but is
less than 100%, of the Cumulative EBITDA Target for such fiscal year, then
1.875% of the shares of Common Stock covered by the Option shall become vested;
or

(C) if Cumulative EBITDA for any such fiscal year equals or exceeds the
Cumulative EBITDA Target for such fiscal year, then 2.5% of the shares of Common
Stock covered by the Option shall become vested.

(vi) if Cumulative EBITDA as of the end of any fiscal year 2010 through 2012 is
less than the Cumulative EBITDA Target through the end of such fiscal year, that
portion of the Option that was subject to accelerated vesting pursuant to
Sections 3.1(b)(iv) and 3.1(b)(v), but which did not become vested pursuant to
Sections 3.1(b)(iv)(A), (B) or (C) or 3.1(b)(v)(A), (B) or (C), with respect to
such fiscal year, subject to Sections 3.2 and 3.4, shall become vested, as
determined by the Committee, on, or within 120 days following, the last day of
the first fiscal year in which Cumulative EBITDA equals or exceeds the
Cumulative EBITDA Target for such fiscal year.

(c) Notwithstanding the foregoing provisions of this Section 3.1, upon the
occurrence of the first Liquidity Event, the following shall immediately prior
to the effective date of such Liquidity Event become vested in full:

(i) that portion of the Option that remains eligible to become vested pursuant
to Section 3.1(a);

(ii) at the election and sole discretion of the Committee, that portion of the
Option that has not, as of such Liquidity Event, become eligible to become
vested pursuant to Sections 3.1(b)(i), 3.1(b)(ii), 3.1(b)(iv) or 3.1(b)(v);

 



--------------------------------------------------------------------------------

(iii) that portion of the Option that remains eligible to become vested pursuant
to Section 3.1(b), but only if the Principal Stockholder(s) CAGR as of the
Liquidity Event equals or exceeds 25%.

(d) The Committee shall make the determination as to whether the respective Debt
Repayment, Cumulative Debt Repayment, EBITDA, and Cumulative EBITDA Targets have
been met, and shall determine the extent, if any, to which the Option as become
vested, on any such date as the Committee in its sole discretion shall
determine; provided, however, that with respect to each fiscal year such date
shall not be later than the 120th day following March 31 of such fiscal year.

(e) Except with respect to any portion of the Option that as of the Optionee’s
Termination of Directorship is eligible to vest pursuant to Section 3.1(b) for
the fiscal year preceding the fiscal year in which the Optionee’s Termination of
Directorship occurs, no portion of the Option which is unvested at the
Optionee’s Termination of Directorship shall thereafter become vested.

Section 3.2 Duration of Exercisability

The installments provided for in Section 3.1 are cumulative. Each such
installment which becomes vested pursuant to Section 3.1 shall remain vested and
may be exercised until the Option expires pursuant to Section 3.3.

Section 3.3 Expiration of Option

The Option may not be exercised to any extent by any Person after the first to
occur of any of the following events:

(a) The expiration of ten years from the date the Option was granted;

(b) If the Optionee’s Termination of Directorship is for any reason other than
(i) by the Company for “cause” (in accordance with the Company’s Bylaws), or
(ii) on account of the Optionee’s death or disability (as defined in
Section 22(e)(3) of the Code), the later of (x) the ninetieth day following the
date of the Optionee’s Termination of Directorship or (y) to the extent that, as
of the Optionee’s Termination of Directorship, any portion of the Option remains
eligible to vest pursuant to Section 3.1(b) for the fiscal year preceding the
fiscal year in which the Optionee’s Termination of Directorship occurs, the
thirtieth day following the date of the Committee’s determination under
Section 3.1(d) for such fiscal year;

(c) The date of the Optionee’s Termination of Directorship by the Company for
“cause” (in accordance with the Company’s Bylaws);

(d) If the Optionee’s Termination of Directorship is on account of the
Optionee’s death or disability (within the meaning of Section 22(e)(3) of the
Code), the expiration of 12 months from the date of the Optionee’s Termination
of Directorship; or

(e) The occurrence of a Liquidity Event, provided that any portion of the Option
that is vested as of the occurrence of the Liquidity Event may be exercised
concurrently therewith.

Section 3.4 Partial Exercise

Any vested portion of the Option or the entire Option, if then wholly vested,
may be exercised in whole or in part at any time prior to the time when the
Option or portion thereof expires; provided, however, that each partial exercise
shall be for not less than 100 shares of Common Stock and shall be for whole
shares of Common Stock only.



--------------------------------------------------------------------------------

Section 3.5 Exercise of Option

The exercise of the Option shall be governed by the terms of this Agreement and
the terms of the Plan, including without limitation, the provisions of Article V
of the Plan, which, among other things, require that the Optionee (or, in the
event of the Optionee’s death or disability, the Optionee’s Eligible
Representative) deliver an executed copy of a Joinder to the Stockholders’
Agreement designated by the Company (in the form attached to such Stockholders’
Agreement) to the Secretary as a condition to the exercise of the Option.

ARTICLE IV

OTHER PROVISIONS

Section 4.1 Optionee’s Service as a Director

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the service of the Company or any of its affiliates
(whether as a director or otherwise).

Section 4.2 Shares Subject to Plan and Stockholder Agreement

The Optionee acknowledges that any shares of Common Stock acquired upon exercise
of the Option are subject to the terms of the Plan and the Stockholders’
Agreement, including without limitation, the restrictions set forth in
Section 5.6 of the Plan.

Section 4.3 Construction

This Agreement shall be administered, interpreted and enforced under the laws of
the state of New York, without regard to conflicts of laws provisions that would
give effect to the laws of another jurisdiction.

Section 4.4 Conformity to Securities Laws

The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation, Rule 16b-3. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

Section 4.5 Adjustments in Debt Repayment and EBITDA Targets

The Debt Repayment and EBITDA Targets (including the Cumulative Debt Repayment
and Cumulative EBITDA Targets) specified in Appendix A are based upon certain
revenue and expense assumptions about the future business of the Company as of
the date the Option is granted. Accordingly, in the event that, after such date,
the Committee determines, in its sole discretion, that any acquisition or
disposition of any business by the Company or any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, any unusual or nonrecurring transactions or events
affecting the Company, or the financial statements of the Company, or change in
applicable laws, regulations, or accounting principles occurs such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to the Option, then the Committee
shall, in good faith and in such manner as it may deem equitable, adjust the
financial targets set forth on Appendix A to reflect the projected effect of
such transaction(s) or event(s) on Debt Repayment and/or EBITDA, subject to
Section 7.1 of the Plan.



--------------------------------------------------------------------------------

Section 4.6 Entire Agreement

The parties hereto acknowledge that this Agreement and the Plan set forth the
entire agreement and understanding of the parties and supersede all prior
written or oral agreements or understandings with respect to the subject matter
hereof. The obligations imposed by this Agreement are severable and should be
construed independently of each other. The invalidity of one provision shall not
affect the validity of any other provision. If any provision of this Agreement
shall be invalid or unenforceable, in whole or in part, or as applied to any
circumstances, under the laws of any jurisdiction which may govern for such
purpose, then such provision shall be deemed, to the extent allowed by the laws
of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.

Section 4.7 Amendment

The Board at any time, and from time to time, may amend the terms of this
Agreement, provided, however, that the rights of the Optionee shall not be
adversely impaired without the Optionee’s written consent. The Company shall
provide the Optionee with notice and a copy of any amendment made to this
Agreement

Section 4.8 Arbitration; Waiver of Jury Trial

Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be finally determined and settled
by arbitration in New York, New York in accordance with the Commercial Rules of
the American Arbitration Association, and judgment upon the award may be entered
in any court having jurisdiction. Within 20 days of the conclusion of the
arbitration hearing, the arbitrator shall prepare written findings of fact and
conclusions of law. It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable; provided, however,
that the parties hereto agree that the arbitrator shall not be empowered to
award punitive damages against any party to such arbitration. To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party. In the event that an action is brought to enforce the provisions of
this Agreement or the Plan pursuant to this Section 4.8, each party shall pay
its own attorney’s fees and expenses regardless of whether in the opinion of the
court or arbitrator deciding such action there is a prevailing party. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL, INCLUDING TRIAL
BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THE PLAN OR THIS AGREEMENT.

Section 4.9 Notices

All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor:

 

(i)    if to the Company, to: Rexnord Holdings, Inc.

4701 Greenfield Avenue

Milwaukee, WI 53214

Attention: Patty Whaley

 

with copies to:

Rexnord Holdings, Inc.

c/o Apollo Management, L.P.

10250 Constellation Blvd, Suite 2900 Los Angeles, CA 90067 Fax: (310) 843-1933
Attention: Larry Berg



--------------------------------------------------------------------------------

and

Rexnord Holdings, Inc.

c/o Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Fax: (212) 515-3288

Attention: Steven Martinez

 

and

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Fax: (212) 326-2061

Attention: John M. Scott, Esq.

(ii)    if to the Optionee, to the Optionee’s home address on file with the
Company.

Section 4.10 Counterparts

This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.

 

THE COMPANY: REXNORD HOLDINGS, INC. By:  

/s/ Patricia M. Whaley

Name:   Patricia M. Whaley Title:   Vice President, General Counsel & Secretary

 

THE OPTIONEE: Signature:  

/s/ Praveen R. Jeyarajah

Print Name:   Praveen R. Jeyarajah